
	
		II
		111th CONGRESS
		1st Session
		S. 483
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Dodd (for himself,
			 Mr. Lieberman, Mrs. Boxer, Mr.
			 Schumer, Mrs. McCaskill, and
			 Mr. Bond) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of Mark Twain.
	
	
		1.Short titleThis Act may be cited as the
			 Mark Twain Commemorative Coin
			 Act.
		2.FindingsThe Congress finds that—
			(1)Samuel Clemens—better known to the world as
			 Mark Twain—was a unique American voice whose literary work has had a lasting
			 effect on our Nation’s history and culture;
			(2)Mark Twain remains one of the best known
			 Americans in the world, with over 6,500 editions of his books translated into
			 75 languages;
			(3)Mark Twain’s
			 literary and educational legacy remains strong even today, with nearly every
			 book he wrote still in print, including The Adventures of Tom
			 Sawyer and Adventures of Huckleberry Finn—both of which
			 have never gone out of print since they were first published over a century
			 ago;
			(4)in the past 2
			 decades alone, there have been more than 100 books published and over 250
			 doctoral dissertations written on Mark Twain’s life and work;
			(5)even today, Americans seek to know more
			 about the life and work of Mark Twain, as people from around the world and
			 across all 50 States annually flock to National Historic Landmarks like the
			 Mark Twain House & Museum in Hartford, Connecticut and the Mark Twain
			 Boyhood Home & Museum in Hannibal, Missouri; and
			(6)Mark Twain’s work
			 is remembered today for addressing the complex social issues facing America at
			 the turn of the century, including the legacy of the Civil War, race relations,
			 and the economic inequalities of the Gilded Age.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins:
				(1)$5 gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the life and legacy of Mark
			 Twain.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2013; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary, after
			 consultation with the Commission of Fine Arts and the Board of the Mark Twain
			 House & Museum; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2013.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of—
				(1)$35 per coin for
			 the $5 coin; and
				(2)$10 per coin for
			 the $1 coin.
				(b)DistributionSubject
			 to section 5134(f)(1) of title 31, United States Code, all surcharges received
			 by the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary as follows:
				(1)2/5 of the surcharges,
			 to the Mark Twain House & Museum in Hartford, Connecticut, to support the
			 continued restoration of the Mark Twain house and grounds, and to ensure
			 continuing growth and innovation in museum programming to research, promote,
			 and educate on the legacy of Mark Twain.
				(2)1/5 of the surcharges,
			 to the Mark Twain Project at the Bancroft Library of the University of
			 California, Berkeley, California, to support programs to study and promote Mark
			 Twain’s legacy.
				(3)1/5 of the surcharges,
			 to the Center for Mark Twain Studies at Elmira College, New York, to support
			 programs to study and promote Mark Twain’s legacy.
				(4)1/5 of the surcharges,
			 to the Mark Twain Boyhood Home & Museum in Hannibal, Missouri, to preserve
			 historical sites related to Mark Twain and to help support programs to study
			 and promote Mark Twain's legacy.
				(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of each of the organizations referred
			 to in paragraphs (1), (2), (3), and (4) of subsection (b) as may be related to
			 the expenditures of amounts paid under such subsection.
			
